*612Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dickinson Norman Adionser appeals the district court’s order denying relief on his civil complaint filed pursuant to the Privacy Act of 1974, 5 U.S.C. § 552a (2006) and the Declaratory Judgment Act, 28 U.S.C. § 2201 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. Adionser v. United States, No. 8:12-cv-02524-RWT (D.Md. Aug. 80, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.